UNITED STATES DISTRICT COURT
For the WESTERN DISTRICT OF NORTH CAROLINA

MISCELLANEOUS NO. 4 20%c24?7

INRE: OFFICIAL COURT CLOSING Wr, "leg
O80,

ORDER

THIS MATTER is before the Court upon its own motion.

The United States District Court for the Western District of North
Carolina will be closed on Thursday November 26, 2020, and Friday,
November 27, 2020, in observance of the Thanksgiving holiday,

The United States District Court for the Western District of North
Carolina will BE CLOSED ALL DAY on Thursday, December 24, 2020,
and will also be closed Friday, December 25, 2020.

The United States District Court for the Western District of North
Carolina will be closed on Thursday, December 31, 2020, and will also be
closed Friday, January 1, 2021, for the New Year holiday.

IT IS, THEREFORE, ORDERED on behalf of the court this 11th
day of September 2020. |

Che GA, 3

Martin Reidinger/ Chief
t

US. District Court Judge

Case 1:20-mc-00029-MR Document1 Filed 09/11/20 Page 1of1

 
